DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant disclosed following patentably distinct species (Claims 1 and 22 are generic for at least some of the species-embodiments as described below. See MPEP 806.04(d))

Species A – One of the embodiments of the preparation optics of the display system. In this embodiment, light rays emitted from the display 41 are x-polarized. The light rays become y-polarized when they exit the waveplate 51 that is farther from the display 41. They then become x-polarized again when they exit the polarization-dependent beamsplitter 54 toward the viewer (not shown, but toward the left of the figure). Conversely, in the right side of Figure 5A, light rays reflected back toward the display 41 by the polarization-dependent beamsplitter 54 remain y-polarized, but are converted to x-polarization when they are reflected back (left) toward the viewer by the waveplate 51 that is farther from the display 41.

Species B – One of the other embodiments of the preparation optics of the display system. In this embodiment, the preparation optics 42 can include passive optics 55 on the submitting end or side of the display 41, such that the image can be compensated for aberration, distortion, and/or directional brightness correction. Such examples of passive optics 55 can include, for example: Fresnel plates, lenticular lenslet arrays, parallax barriers, layered masks, and/or other similarly-related or similarly-relevant objects. 

Species C – One of the other embodiments of the preparation optics of the display system. In this embodiment, the preparation optics 42 include a passive FE cavity, the length of which (i.e., distance from display 41 to beamsplitter 54) can be changed or altered via a mechanical actuator 56 or other similar mechanism. 

Species D – One of the other embodiments of the preparation optics of the display system. In this embodiment, the preparation optics 42 include passive optics 55 combined with a mechanical actuator 57 mounted to the display 41 to change the position or distance of the display 41 with respect to the passive optics 55.

Examiner’s Note – In case Applicant elects either of species 1, 2, 3, and 4, the Applicant is further required to elect one of the embodiments as defined below.

(Figures 7A through 12 show various additional alternative embodiments)

Embodiment 1 – depicted in Fig. 7A
Embodiment 2 – depicted in Fig. 7B
Embodiment 3 – depicted in Fig. 7C
Embodiment 4 – depicted in Fig. 7D
Embodiment 5 – depicted in Fig. 8A
Embodiment 6 – depicted in Fig. 8B
Embodiment 7 – depicted in Fig. 8C
Embodiment 8 – depicted in Fig. 9A
Embodiment 9 – depicted in Fig. 9B
Embodiment 10 – depicted in Fig. 9C
Embodiment 11 – depicted in Fig. 10A 
Embodiment 12 – depicted in Fig. 10B
Embodiment 13 – depicted in Fig. 10C
Embodiment 14 – depicted in Fig. 10D 
Embodiment 15 – depicted in Fig. 10E
Embodiment 16 – depicted in Fig. 11A
Embodiment 17 – depicted in Fig. 11B
Embodiment 18 – depicted in Fig. 11C
Embodiment 19 – depicted in Fig. 12

Each of the species (and/or embodiment) are independent or distinct because as disclosed the different species (and/or embodiment) have mutually exclusive characteristics for each identified species (and/or embodiment). In addition, these species (and/or embodiment) are not obvious variants of each other based on the current record. From the figures and associated disclosures thereof in the specification it is evident that each of the species and/or embodiment has different constructional and/or architectural details. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species-embodiment combination (e.g. A1, B3, C19, D16 etc, implicating species A-embodiment 1, species B-embodiment 3, species C-embodiment 19, or species D-embodiment 16… etc.), or a single grouping of patentably distinct species-Embodiment combination for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species-embodiment combination as set forth above because at least the following reason(s) apply: 
The species-embodiment combination require a different field (e.g. searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species-embodiment combination would not necessarily be applicable to another species-embodiment combination.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species (and/or embodiment) or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species (and/or embodiment), including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species (and/or embodiment), or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species (and/or embodiment) to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species (and/or embodiment).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species (and/or embodiment) which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619